Title: From Alexander Hamilton to Caleb Swan, 14 November 1799
From: Hamilton, Alexander
To: Swan, Caleb


New York Novr. 14th. 1799
Sir
I send you an extract from a letter of the ninth of this month which I have just received from Colonel Rice. Representations of the kind [have successively come to me from various Quarters.] They give me both pain and mortification. The delay in transmitting the necessary supplies of money [is attended with every disadvantage. It has become a subject of special Inquiry by the Commander in Chief.]
[Not only] the most favorable season for recruiting is suffered to pass away [unimproved, but] the minds of the soldiery, in the very infancy of the military establishment, are [permitted to receive ill impressions which will not easily be erased and which are likely to have a very pernicious influence upon their future conduct.] The [evil is] serious. [It is essential that a different spirit should govern our pecuniary measures towards the army. I expect it.]
With great cons
Caleb Swan Esq.

